Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/18/2020.
Claims 1-20 are pending, where claims 1, 9 and 15 are independent.
This application claims the priority benefit of the provisional application no. 62/903,638 filed on 09/20/2019 incorporated herein. 

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 09/18/2020 and 03/01/2021 have been filed on/after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 9 and 15 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting measuring consumption and charging determinig, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims are also rejected as they are dependent of the independent claims.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hendrix et al. (USPGPub No. 20120330494 A1) in view of Loghavi, et al. (USPGPub No. 20200254897 A1).
		As to claims 1, 8 and 15, Hendrix discloses A method (Hendrix [abstract] “electric vehicle charging system comprises one or more system power and control modules (SPCM) and vehicle charging stations (VCS) - distributes power to one or more electric vehicles - SPCM, VCS, a fleet management system (FMS) for monitoring and controlling the charging system, and a communications network for sharing information - plug-in module configured to collect and store information from an on-board diagnostics system” see Fig. 1-10), comprising: 
measuring power consumption of a site [over a time period] (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 331 smart meter measures power consumption); 
determining a consumption variation indicator for the power consumption during the time period (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200” [abstract] [0090-99] see Fig. 1-28, element 400 FMS controlling charges based on input, output and demand provides the power consumption variation includes peak and off-peak time); 
determining a charging rate for an electric vehicle at the site based on the consumption variation indicator (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 330 SPCM compares power consumption and determines charge rate based on utility rates and time of day obviously determine the charge rate based on consumption variation).

But, Hendrix does not explicitly teach over a time period.
However, Loghavi discloses over a time period (Loghavi [abstract] “fleet charging system includes a plurality of chargers - predict charge demand for fleet and nonfleet vehicles over a predetermined time interval” see Fig. 1-5).
Hendrix and Loghavi are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain charging electric vehicles.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities time period, as taught by Hendrix, and incorporating predetermined time interval, as taught by Loghavi.  

As to claims 2, 10 and 16, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: 
comparing the consumption variation indicator to a variation indicator threshold; 
determining the charging rate for the electric vehicle based on the comparison of the consumption variation indicator to the variation indicator threshold (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 330 SPCM determines charge rate based on demand, utility rates and time of day obviously determine the charge rate based on consumption and demand).

As to claims 3, 11 and 17, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: 
determining a consumption trend indicator for the power consumption (Loghavi [abstract] “fleet charging system includes a plurality of chargers - predict charge demand for fleet and nonfleet vehicles over a predetermined time interval” [0003-08] see Fig. 1-5, charge demand prediction provides the determination of consumption trend); and 
utilizing the consumption trend indicator to determine the charging rate (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 330 SPCM determines charge rate based on demand, utility rates and time of day obviously determine the charge rate based on consumption and demand).

As to claims 4 and 18, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 3, further comprising: 
comparing the consumption trend indicator to a trend indicator threshold; determining the charging rate of the electric vehicle based on the comparison of the consumption trend indicator to the trend indicator threshold (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 330 SPCM determines charge rate based on demand, utility rates and time of day obviously determine the charge rate based on consumption and demand).

As to claims 5 and 12, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the consumption variation indicator comprises a standard deviation of the power consumption during the time period (Loghavi [abstract] “fleet charging system includes a plurality of chargers - predict charge demand for fleet and nonfleet vehicles over a predetermined time interval” [0003-08] see Fig. 1-5, charge demand prediction obviously provides average, standard deviation over the time interval).

As to claims 6, 13 and 19, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the charging rate is a difference between a maximum value of the power consumption in the time period and a power consumption threshold (Loghavi [0015-40] “determine that BEVs economical choice for fleet vehicles - charging facility to manage charging for numerous fleet vehicles - fleet vehicles operate with a predictable schedule within a predetermined time window - motivated by maximizing utility and profit for operating fleet vehicles - affected by various factors including, BEV range limitations, charging time, tiered electric rates, government regulations and incentives, fleet size, and fleet type”  [abstract] “fleet charging system includes a plurality of chargers - predict charge demand for fleet and nonfleet vehicles over a predetermined time interval” [0003-08] see Fig. 1-5, motivated by maximizing utility and profit for operating fleet vehicles provides the maximum value of power consumption).

As to claims 7, 14 and 20, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the charging rate is a difference between a real-time measurement of the power consumption and a power consumption threshold (Hendrix [0063-72] “plurality of Vehicle Charging Stations 200, one or more System Power and Control Module 300, and a Fleet Management System 400 in signal-based communication - Fleet Management System 400 comprise a software package that enables access, monitoring, and control of the charging system 100 - power input 210, a power output 220, a power/control/datacomm module ("PCD module") 230, and a user interface 250 - mechanism for delivering electrical power to the VCS 200 - power meter 330 - for measuring the amount of power drawn by SPCM 300 from power input 120 - comprise a smart meter 331 - to optimize charge times based on time of day utility rates - measure "time of day" power usage - relay that data to communications module 353 via a communications link - synchronized with industry standard Advance Metering Initiative (AMI) protocols or other protocols” [abstract] [0090-99] see Fig. 1-28, element 330 SPCM determines real time charge rate based on demand, utility rates and time of day obviously determine the charge rate based on consumption and demand).

As to claim 8, the combination of Hendrix and Loghavi disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the power consumption includes a first plurality of loads configured to be controlled by a computer and a second plurality of loads uncontrolled by the computer (Loghavi[abstract] “fleet charging system includes a plurality of chargers - predict charge demand for fleet and nonfleet vehicles over a predetermined time interval” [0015-40] “determine that BEVs economical choice for fleet vehicles - charging facility to manage charging for numerous fleet vehicles - fleet vehicles operate with a predictable schedule within a predetermined time window - motivated by maximizing utility and profit for operating fleet vehicles - affected by various factors including, BEV range limitations, charging time, tiered electric rates, government regulations and incentives, fleet size, and fleet type” [0003-08] see Fig. 1-5, fleet and nonfleet vehicles provides plurality of loads).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Islam, et al. USPGPub No. 20220122011 A1 discloses a method for operating a fleet of vehicles comprise buses, cars, trucks, construction vehicles.
Awami, et al. USPGPub No. 20190359065 A1 discloses a method for charging management for electric vehicles performing vehicle-to-grid regulation according to a dispatch strategy with electric power from the electric grid. 
Logvinov, et al. USPGPub No. 20200023747 A1 discloses an apparatus for charging a battery of an electric vehicle (EV) determines power charging schedule from a microgrid based on charging preference and power consumption. 
Daniel;, et al. USPGPub No. 20210221247 A1 discloses a method for managing groups of distributed energy storage resources batteries and electric vehicles via machine learning and optimization to maximize performance.
ACUNA, et al. "Real-Time Strategies for an Electric Vehicle Aggregator to Provide Ancillary Services", discloses real time strategies for electric vehicle aggregator to provide ancillary services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119